 

EXHIBIT 10.42

 

TO

 

Targeted Genetics Corporation’s

 

Annual Report on Form 10-K

 

“[ * ]” = Portions of this exhibit have been omitted based on a request for
confidential treatment filed with the Securities and Exchange Commission. The
omitted material has been filed separately with the SEC.



--------------------------------------------------------------------------------

 

AMENDMENT NO. 1 TO

INDUSTRIAL COLLABORATION AGREEMENT

 

THIS AMENDMENT TO INDUSTRIAL COLLABORATION AGREEMENT is made the 14th day of
March, 2003 by and among INTERNATIONAL AIDS VACCINE INITIATIVE, INC., a Delaware
not-for-profit corporation with its principal offices at 110 William Street,
27th Floor, New York, New York 10038 (hereinafter referred to as “IAVI”),
CHILDREN’S RESEARCH INSTITUTE, a not-for-profit corporation with its principal
offices at 700 Children’s Drive, Columbus, Ohio 43205 (hereinafter referred to
as “Children’s”), and TARGETED GENETICS CORPORATION, a Washington corporation
with its principal offices at 1100 Olive Way, Suite 100, Seattle, Washington
98101 (hereinafter referred to as “TGC”).

 

WHEREAS, IAVI, Children’s and TGC entered into an Industrial Collaboration
Agreement dated as of February 1, 2000 (the “Agreement”); and

 

WHEREAS, the parties desire to extend the expiration date of the Agreement and
the period of performance for the Research and Development Program thereunder
from January 31, 2003 to December 31, 2003 in accordance with the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing premises, the parties hereto
agree as follows:

 

1.    Unless otherwise provided herein, all defined terms utilized in this
Amendment shall have the same meanings as set forth in the Agreement.

 

2.    Attachment C of the Agreement is hereby amended to add Attachment C-4
annexed hereto as the Work Plan and Budget for Year 4 (as defined below).

 

3.    The Agreement is hereby amended to add Attachment D annexed hereto as the
TGC Accounting Method.

 

4.    Paragraph 1(o) of the Agreement is hereby amended to insert the following
sentence between the fourth and final sentences of the paragraph:

 

“Year 4” will run from February 1, 2003 through December 31, 2003.

 

5.    Paragraph 2(b) of the Agreement is hereby amended to add at the end
thereof the following sentence:

 

The amount of Collaboration Payments to be made with respect to Year 4 will be
prepared and agreed upon in accordance with the Work Plan and Budget, on the
basis of the TGC Accounting Method and presented in a manner substantially
consistent with the Work Plan and Budget set forth in Attachment C-4 of
Amendment No. 1 to this Agreement.

 

2



--------------------------------------------------------------------------------

 

6.    Paragraph 4 of the Agreement is hereby amended by deleting “year 3” and
replacing it with “Year 4”.

 

7.    Paragraph 5(b) of the Agreement is hereby amended by adding at the end
thereof the following:

 

Such reports with respect to Year 4 shall be consistent with the TGC Accounting
Method. If there is an anticipated cost variance of greater than [*] from the
agreed upon work plan and budget, or if additional work is required by IAVI that
was not included in the work plan or budget, Children’s and TGC shall provide to
IAVI a written explanation of the reason(s) for the variance, and the variance
shall be subject to timely written acceptance by an officer of IAVI in IAVI’s
sole discretion. IAVI, Children’s and TGC shall meet, by mutual agreement, at
least once per [*] to monitor the status of progress under the work plan and to
make any adjustments as may be determined by mutual agreement of the Parties as
necessary.

 

8.    Paragraph 6(c) of the Agreement is hereby amended by adding at the end
thereof the following sentence:

 

In addition, IAVI may terminate any reasonably separable portions of the work
designated in the Work Plan and Budget by giving at least thirty (90) days’
notice in writing to Children’s and TGC, provided however, IAVI will be required
to pay TGC and/or Children’s the budgeted Full Time Equivalents and actual
non-labor costs to the extent actually incurred by TGC and/or Children’s and not
transferred to another project during the ninety day period.

 

9.    Paragraph 5A. is hereby added between section 5 and 6 in the Agreement as
follows:

 

LICENSE. TGC hereby grants to IAVI or its designee(s) a [ * ] license to [ * ]
intellectual property owned by TGC that has been [ * ], including but not
limited to [ * ] for research, development, sale, manufacture and
commercialization by IAVI of a Program Vaccine in the Program Field. IAVI shall
convey to Children’s the rights previously conveyed to Children’s in the
foregoing by TGC under the Agreement. IAVI shall have no right to operate
pursuant to this Section 5A unless TGC has declined or is reasonably unable to
provide its services related to development and/or manufacturing of a Program
Vaccine for the Developing Countries or unless IAVI terminates the Agreement
pursuant to Section 6.e(ii) or Section 6.f(i). TGC will notify IAVI by [ * ] of
the conditions imposed by any third party licensor, if such TGC license is
contractually sub-licensable, to sublicensing intellectual property controlled
by TGC that would otherwise have been licensed to IAVI hereby if owned by TGC
and TGC will sublicense such intellectual property to IAVI promptly thereafter
if IAVI notifies TGC that it is willing to be responsible for such conditions.

 

10.    Paragraph 11(l) is hereby added to the Agreement as following:

 

If, TGC, for reasons other than the cessation of funding to TGC for a Program
Vaccine by IAVI, or its partner(s) in development of a Program Vaccine for those

 

3



--------------------------------------------------------------------------------

countries outside the Developing World, has substantially ceased efforts to
continue development of a Program Vaccine or if TGC notifies IAVI that it does
not intend to continue substantial development of a Program Vaccine (“Abandoned
Candidate”) then, after written notice from IAVI that IAVI intends to exercise
its rights pursuant to Section 11(l), TGC has [ * ] to make [ * ] to resume such
development. If TGC does not resume such development then TGC shall be deemed to
have granted IAVI a [ * ] license to its rights, if any, [ * ], to conduct
research and development of the Abandoned Candidate in all countries of the
world not already covered by the license grant herein for Developing Countries.
Royalties shall be payable thereunder for sales outside the Developing Countries
at a level reasonably determined by IAVI to reflect [ * ].

 

11.    Paragraph 11(m) is hereby added to the Agreement as follows:

 

The parties shall coordinate their efforts for all regulatory filings, anywhere
in the world, which are in support of development and/or commercialization of a
Program Vaccine for end use in Developing Countries, in connection with the
Research and Development Program or for Program Vaccines including, but not
limited to, Investigation New Drug applications and Marketing Approval
Applications, other than filings related to manufacturing the Program Vaccine.
TGC and Children’s agree that IAVI is hereby authorized to make such filings, on
behalf of TGC and Children’s, upon prior approval by TGC and Children’s, which
approval shall not be [*]. IAVI agrees that certain regulatory filings related
to the Drug Master File are proprietary to TGC and as such, IAVI will be
permitted to reference the portions of the TGC Drug Master File necessary to
complete any regulatory filing made by IAVI on behalf of the parties hereunder.
Nothing herein shall be construed to convey to IAVI any right, title or interest
of TGC or Children’s in or to such regulatory filings. It shall not be deemed
unreasonable for TGC or Children’s to withhold their consent for any regulatory
filing in the event such filing compromises the development and/or
commercialization of any product by a party with intellectual property rights
from TGC or Children’s that are not conveyed to IAVI by TGC or Children’s in
this Agreement.

 

12.    The parties agree to negotiate in good faith in order to achieve no later
than [ * ] or such later date as mutually agreed upon by the parties to this
Agreement, agreement on further revisions to this Agreement, pursuant to which
intellectual property and other rights in the Program Vaccines, including any
Program Inventions and Background Technology in the Program Field, may be
licensed to IAVI and if so licensed IAVI will become obligated to pay TGC (and
Children’s) compensation which, in consideration of the scope and nature of the
revised Agreement, may include but is not limited to [ * ] outside the
Developing Countries.

 

13.    Paragraph 18 of the Agreement is hereby amended by replacing the notice
addresses for IAVI with the following:

 

INTERNATIONAL AIDS VACCINE
INITIATIVE, INC.

 

with a copy to:

Holland & Knight LLP

 

4



--------------------------------------------------------------------------------

110 William Street, 27th Floor

New York, New York 10038

Attention: President

FAX: 212-847-1112

 

195 Broadway

New York, New York 10007

Attention: Neal N. Beaton, Esq.

FAX: 212-385-9010

 

14.    Except as specifically modified or amended hereby, the Agreement shall
remain in full force and effect. No oral promise, covenant or representation of
any character or nature has been made to induce any party to enter into this
Amendment. No provision of this Amendment may be modified or amended except
expressly in a writing signed by all parties nor shall any term be waived except
expressly in a writing signed by the party charged therewith. This Amendment
shall be governed in accordance with the laws of the State of New York, without
regard to principles of conflicts of laws.

 

15.    This Agreement may be executed in two or more counterparts, each which
shall be deemed an original but all of which taken together constitute one and
the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have signed this Amendment on the day and
year first above written.

 

INTERNATIONAL AIDS VACCINE INITIATIVE, INC.

By:

 

/s/    SETH BERKLEY         

--------------------------------------------------------------------------------

   

Seth Berkley, M.D.

President and CEO

 

 

TARGETED GENETICS CORPORATION

By:

 

/s/    TODD E. SIMPSON        

--------------------------------------------------------------------------------

Name:  Todd E. Simpson

Title:    VP Finance and Admin/Chief Financial Officer

 

 

CHILDREN’S RESEARCH INSTITUTE

By:

 

/s/    DANIEL MANN        

--------------------------------------------------------------------------------

Name:  Daniel Mann

Title:    Vice President                                                       

 

Acknowledged with respect to

the Research and Development Program

 

[*]        

--------------------------------------------------------------------------------

[*]

 

5



--------------------------------------------------------------------------------

 

ATTACHMENT C-4

 

WORK PLAN AND BUDGET

 

[*]

 

6



--------------------------------------------------------------------------------

 

ATTACHMENT D

 

TGC ACCOUNTING METHOD

 

[*]

 

7